DETAILED ACTION

Claim Objections
Claims 1, 3, 7, 9, 13, and 15 are objected to because of the following informalities:  
In line 6, “providing TWAN the QCI value” should be corrected to “providing the TWAN the QCI value”.  
In line 9, “with Packet Data Network Gateway (PGW)” should be corrected to “with a Packet Data Network Gateway (PGW)”.
In line 2 of claims 3, 9, and 15, “TFT” should be spelled out (like it is in claims 4, 10, and 16).  Claims 4, 10, and 16 can simply use the TFT acronym if it is already spelled out in claims 3, 9, and 15.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 7, and 13: the phrase “an Attribute Value Pair (AVP) in an Access point Network (APN)-Configuration AVP” is indefinite.  It is unclear how an attribute value pair can be in another attribute value pair.  

Claims 2-6, 8-12, and 14-18 depend from one of the above claims and are thus similarly indefinite for the reasons stated above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomici et al (US 2017/0231020) in view of Roeland et al (US 2016/0127964).

Regarding claim 1: 
Tomici discloses a method for Quality of Service (QoS) Class Identifier (QCI) based traffic-offload of Packet Data Network (PDN) traffic at a trusted Wireless Fidelity (WiFi) access gateway, comprising: 
for an initial attachment of a User Equipment (UE) via a Trusted Wireless Access Network (TWAN) (see [0037], for example, which describes an initial attachment process for the UE with the TWAN): 
using by a Trusted Wireless Access Gateway (TWAG) a QoS profile while requesting for default bearer creation with Packet Data Network Gateway (PGW) using General Packet Radio Service Tunneling Protocol (GTP)V2 Create Session Request (see [0037], for example, which indicates that the TWAN (which includes a TWAG connected to the PGW) sends a “create session request” to the PGW including a QoS profile for the default bearer; as noted in [0047], the GTP protocol used includes GTP V2); 
responding, by the PGW, with a final QoS profile based on various parameters (see [0037], for example, which indicates that the PGW responds by sending a “create session response” including a final QoS profile (the EPS Bearer QoS); this QoS is clearly based on one or more parameters).
Tomici does not explicitly disclose the limitations: 
providing TWAN the QCI value in an Attribute Value Pair (AVP) in an Access point Network (APN)-Configuration AVP; 
making a determination if the QCI equals a QCI offload (QCIo) and routing traffic in accordance with the determination.  
However, Roeland discloses using a “particular QCI value” to indicate that traffic “should be offloaded” (see [0107], for example).  That is, the traffic is “steered” or routed based on the value of the QCI being the same as the “particular” value.  Clearly, this QCI and the corresponding attribute (offloading traffic) are provided in this example.  Further, a determination must be made in accordance with this configuration to determine whether a QCI for traffic to be routed matches this offload or “particular” QCI value.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomici to provide a particular QCI value to the TWAN and based on the value of the QCI, to route traffic accordingly; that is, if the QCI equals the offload QCI (the “particular QCI value”), the traffic will be offloaded.  The rationale for doing so would have been to simplify the implementation of the QCI routing by using unused QCI values as suggested by Roeland in [0107].

Regarding claim 13: Tomici discloses a non-transitory computer-readable medium containing instructions (Tomici discloses a software implementation as indicated in [0097] and Figures 12C and 12D, for example) for Quality of Service (QoS) Class Identifier (QCI) based traffic-offload of Packet Data Network (PDN) traffic at a trusted Wireless Fidelity (WiFi) access gateway which, when executed, cause a system to perform steps comprising: 
for an initial attachment of a User Equipment (UE) via a Trusted Wireless Access Network (TWAN) (see [0037], for example, which describes an initial attachment process for the UE with the TWAN): 20Attorney Docket No.: PWS-72676US01 Date of Deposit: April 24, 2021 
using by a Trusted Wireless Access Gateway (TWAG) a QoS profile while requesting for default bearer creation with packet Data Network Gateway (PGW) using General Packet Radio Service Tunneling Protocol (GTP)V2 Create Session Request (see [0037], for example, which indicates that the TWAN (which includes a TWAG connected to the PGW) sends a “create session request” to the PGW including a QoS profile for the default bearer; as noted in [0047], the GTP protocol used includes GTP V2); 
responding, by the PGW, with a final QoS profile based on various parameters (see [0037], for example, which indicates that the PGW responds by sending a “create session response” including a final QoS profile (the EPS Bearer QoS); this QoS is clearly based on one or more parameters).  
Tomici does not explicitly disclose the limitations: 
providing TWAN the QCI value in an Attribute Value Pair (AVP) in an Access point Network (APN)-Configuration AVP; and 
making a determination if the QCI equals a QCI offload (QCIo) and routing traffic in accordance with the determination.
However, Roeland discloses using a “particular QCI value” to indicate that traffic “should be offloaded” (see [0107], for example).  That is, the traffic is “steered” or routed based on the value of the QCI being the same as the “particular” value.  Clearly, this QCI and the corresponding attribute (offloading traffic) are provided in this example.  Further, a determination must be made in accordance with this configuration to determine whether a QCI for traffic to be routed matches this offload or “particular” QCI value.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomici to provide a particular QCI value to the TWAN and based on the value of the QCI, to route traffic accordingly; that is, if the QCI equals the offload QCI (the “particular QCI value”), the traffic will be offloaded.  The rationale for doing so would have been to simplify the implementation of the QCI routing by using unused QCI values as suggested by Roeland in [0107].

Regarding claims 2 and 14: Tomici, modified, discloses the limitations of parent claims 1 and 13 as indicated above.  Tomici also discloses that the TWAN includes a NAT element (see [0038], for example).  As noted above, Tomici, modified by Roeland, discloses offloading the traffic when the QCI matches the offload QCIo.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the NAT function of the TWAN of Tomici to perform the offloading when the QCI matches the QCIo and to thus implement the limitation when the determination is that QCI equals QCIo then routing by the TWAG, all the default bearer traffic directly Network Access Translation (NAT)- ed to an external network.  The rationale for doing so would have been to utilize the existing NAT function to perform the offloading in an efficient manner.

Regarding claims 5 and 17: Tomici, modified, discloses the limitations of parent claims 1 and 13 as indicated above.  Tomici does not explicitly disclose the limitations that a bearer QOS contains the QCI value.  However, Roeland discloses that the QCI can be assigned to particular bearers in at least [0108] and [0109], for example, which discusses “the QCI value of a bearer”, for example.  Thus, the QCI value in the above combination is part of a bearer QoS.  Therefore, Tomici, modified, discloses the limitations of claims 5 and 17.  

Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomici et al (US 2017/0231020) in view of Roeland et al (US 2016/0127964) in view of Roeland et al (US 2015/0319270) (herein “Roeland ’270”).

Regarding claim 7: Tomici discloses a system for Quality of Service (QoS) Class Identifier (QCI) based traffic-offload of Packet Data Network (PDN) traffic at a trusted Wireless Fidelity (WiFi) access gateway, comprising: 
a WiFi device (see the “local IP/Internet services” connected to the TWAG in Figure 1); 
an Access Point (AP) in wireless communication with the WiFi device (see the WLAN access points that are part of the WLAN 102 of Figure 1 as described in [0033], for example); 
a Trusted Wireless Access Gateway (TWAG) in communication with the AP, the TWAG including a first Network Address Translation (NAT) element (see the TWAG 120 of Figure 1, for example; as indicted in [0038], the TWAN supports a NAT function); 
a General Packet Radio Service Tunneling Protocol (GTP) tunnel in communication with the TWAG (see the S2a GTP-U tunnel in Figure 1 as described in [0033], for example); 
a Packet Data Network Gateway (PGW) in communication with the GTP tunnel (see the PGW 110 of Figure 1, for example); 
an external network in communication with the PGW and the TWAG (see the PDN 130 of Figure 2 (also shown in Figure 1 as operator’s IP services), for example); and 
wherein the system, for an initial attachment of a User Equipment (UE) via a Trusted Wireless Access Network (TWAN) (see [0037], for example, which describes an initial attachment process for the UE with the TWAN): 
uses by a Trusted Wireless Access Gateway (TWAG) a QoS profile while requesting for default bearer creation with packet Data Network Gateway (PGW) using General Packet Radio Service Tunneling Protocol (GTP)V2 Create Session Request (see [0037], for example, which indicates that the TWAN (which includes a TWAG connected to the PGW) sends a “create session request” to the PGW including a QoS profile for the default bearer; as noted in [0047], the GTP protocol used includes GTP V2); 
responds, by the PGW, with a final QoS profile based on various parameters (see [0037], for example, which indicates that the PGW responds by sending a “create session response” including a final QoS profile (the EPS Bearer QoS); this QoS is clearly based on one or more parameters).
Tomici does not explicitly disclose the limitations: 
provides TWAN the QCI value in an Attribute Value Pair (AVP) in an Access Point Network (APN)-Configuration AVP; and 
makes a determination if the QCI equals a QCI offload (QCIo) and routing traffic in accordance with the determination.
However, Roeland discloses using a “particular QCI value” to indicate that traffic “should be offloaded” (see [0107], for example).  That is, the traffic is “steered” or routed based on the value of the QCI being the same as the “particular” value.  Clearly, this QCI and the corresponding attribute (offloading traffic) are provided in this example.  Further, a determination must be made in accordance with this configuration to determine whether a QCI for traffic to be routed matches this offload or “particular” QCI value.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomici to provide a particular QCI value to the TWAN and based on the value of the QCI, to route traffic accordingly; that is, if the QCI equals the offload QCI (the “particular QCI value”), the traffic will be offloaded.  The rationale for doing so would have been to simplify the implementation of the QCI routing by using unused QCI values as suggested by Roeland in [0107].
Tomici does not explicitly disclose the limitation of the PGW including a second NAT element.  However, this is known in the art.  Consider Roeland ’270, which discloses “[m]any PGWs already today implement a NAT function” in [0097].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomici, modified, to include a NAT element in the PGW as suggested by Roeland ’270.  The rationale for doing so would have been to provide additional functionality (such as the NAT element) within the PGW to minimize the expense for network operators when compared to adding the NAT functionality in a separate network element.  The NAT function is useful for various purposes such as solving the confusion discussed in [0096] of Roeland ’270.  

Regarding claim 8: Tomici, modified, discloses the limitations of parent claim 7 as indicated above.  Tomici also discloses that the TWAN includes a NAT element (see [0038], for example).  As noted above, Tomici, modified by Roeland, discloses offloading the traffic when the QCI matches the offload QCIo.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the NAT function of the TWAN of Tomici to perform the offloading when the QCI matches the QCIo and to thus implement the limitation when the determination is that QCI equals QCIo then routing by the TWAG, all the default bearer traffic directly Network Access Translation (NAT)- ed to an external network.  The rationale for doing so would have been to utilize the existing NAT function to perform the offloading in an efficient manner.

Regarding claim 11: Tomici, modified, discloses the limitations of parent claim 7 as indicated above.  Tomici does not explicitly disclose the limitations that a bearer QOS contains the QCI value.  However, Roeland discloses that the QCI can be assigned to particular bearers in at least [0108] and [0109], for example, which discusses “the QCI value of a bearer”, for example.  Thus, the QCI value in the above combination is part of a bearer QoS.  Therefore, Tomici, modified, discloses the limitations of claim 11.  

Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomici et al (US 2017/0231020) in view of Roeland et al (US 2016/0127964) in view of Roeland et al (US 2016/0219480) (herein “Roeland ’480”).

Regarding claims 3 and 15: Tomici, modified, discloses the limitations of parent claims 1 and 13 as indicated above.  Tomici does not explicitly disclose the limitation wherein when the determination is that QCI equals QCIo then routing by the TWAG, when UE matches dedicated bearer TFT, all the default bearer traffic to a dedicated bearer GTP tunnel.  However, the use of a TFT to define filters for use in determining the traffic that is to be sent on a bearer.  For example, Roeland ’480 discloses in [0008] the use of a TFT containing one or more filters.  When the traffic matches the TFT, the traffic uses the corresponding bearer.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomici, modified with the teaching of Roeland ’480 to further utilize a TFT to provide filtering to determine which bearer the traffic matching the offload QCI should use.  The rationale for doing so would have been to enable granular control of the traffic routing.

Regarding claims 4 and 16: Tomici, modified, discloses the limitations of parent claims 1 and 13 as indicated above.  Tomici does not explicitly disclose the limitation wherein when the determination is that QCI equals QCIo then routing by the TWAG, when UE does not match dedicated bearer Traffic Flow Template (TFT), all the default bearer traffic to a default bearer GTP tunnel.  However, the use of a TFT to define filters for use in determining the traffic that is to be sent on a bearer.  For example, Roeland ’480 discloses in [0008] the use of a TFT containing one or more filters.  When the traffic matches the TFT, the traffic uses the corresponding bearer.  Roeland ’480 further discloses a default bearer may not have an explicitly TFT and thus handles traffic not matching other TFTs.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomici, modified with the teaching of Roeland ’480 to further utilize a TFT to provide filtering to determine which bearer the traffic matching the offload QCI should use.  The rationale for doing so would have been to enable granular control of the traffic routing.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomici et al (US 2017/0231020) in view of Roeland et al (US 2016/0127964) in view of Roeland et al (US 2015/0319270) (herein “Roeland ’270”) in view of Roeland et al (US 2016/0219480) (herein “Roeland ’480”).

Regarding claim 9: Tomici, modified, discloses the limitations of parent claim 7 as indicated above.  Tomici does not explicitly disclose the limitation wherein when the determination is that QCI equals QCIo then routing by the TWAG, when UE matches dedicated bearer TFT, all the default bearer traffic to a dedicated bearer GTP tunnel.  However, the use of a TFT to define filters for use in determining the traffic that is to be sent on a bearer.  For example, Roeland ’480 discloses in [0008] the use of a TFT containing one or more filters.  When the traffic matches the TFT, the traffic uses the corresponding bearer.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomici, modified with the teaching of Roeland ’480 to further utilize a TFT to provide filtering to determine which bearer the traffic matching the offload QCI should use.  The rationale for doing so would have been to enable granular control of the traffic routing.

Regarding claim 10: Tomici, modified, discloses the limitations of parent claim 7 as indicated above.  Tomici does not explicitly disclose the limitation wherein when the determination is that QCI equals QCIo then routing by the TWAG, when UE does not match dedicated bearer Traffic Flow Template (TFT), all the default bearer traffic to a default bearer GTP tunnel.  However, the use of a TFT to define filters for use in determining the traffic that is to be sent on a bearer.  For example, Roeland ’480 discloses in [0008] the use of a TFT containing one or more filters.  When the traffic matches the TFT, the traffic uses the corresponding bearer.  Roeland ’480 further discloses a default bearer may not have an explicitly TFT and thus handles traffic not matching other TFTs.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomici, modified with the teaching of Roeland ’480 to further utilize a TFT to provide filtering to determine which bearer the traffic matching the offload QCI should use.  The rationale for doing so would have been to enable granular control of the traffic routing.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomici et al (US 2017/0231020) in view of Roeland et al (US 2016/0127964) in view of Drevon et al (US 2016/0150439).

Regarding claims 6 and 18: Tomici, modified, discloses the limitations of parent claims 1 and 13 as indicated above.  Tomici does not explicitly disclose the limitations of claims 6 and 18 of marking the offloaded traffic with the corresponding Differentiated Services (DiffServ) code points (DSCPs) value to have controlled traffic-flow in an offloaded network.  However, Drevon discloses the use of DSCP for marking QoS for IP traffic and mapping it to a QCI that is used as 3GPP QoS.  See [0040], [0043], and [0056], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomici, modified, to mark the offloaded traffic with the corresponding DSCPs to transmit them over IP.  The rationale for doing so would have been to provide a similar quality of service to the offloaded traffic as it would have had on the 3GPP network as suggested by Drevon.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tomici et al (US 2017/0231020) in view of Roeland et al (US 2016/0127964) in view of Drevon et al (US 2016/0150439).

Regarding claim 12: Tomici, modified, discloses the limitations of parent claim 7 as indicated above.  Tomici does not explicitly disclose the limitations of claim 12 of marking the offloaded traffic with the corresponding Differentiated Services (DiffServ) code points (DSCPs) value to have controlled traffic-flow in an offloaded network.  However, Drevon discloses the use of DSCP for marking QoS for IP traffic and mapping it to a QCI that is used as 3GPP QoS.  See [0040], [0043], and [0056], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomici, modified, to mark the offloaded traffic with the corresponding DSCPs to transmit them over IP.  The rationale for doing so would have been to provide a similar quality of service to the offloaded traffic as it would have had on the 3GPP network as suggested by Drevon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 2019/0335532) discloses a method for performing V2X communication which utilizes session request and response messages including QoS profiles.  
Thiebaut et al (US 2018/0332457) discloses a method for supporting emergency services over WLAN access to 3GPP evolved packet core for unauthenticated users.
Wang et al (US 2018/0145982) discloses a method for handling access to EPC services via a non-3GPP network.  
Yamada (US 2018/0048565) discloses a method for offloading traffic including a trusted WLAN access gateway (TWAG). 
Mohamed et al (US 2017/0366679) discloses a method for charging in an integrated small cell/Wi-Fi network.  
Stojanovski et al (US 2017/0289761) discloses a method of steering data radio bearer traffic to a WLAN.  
Stojanovski et al (US 2015/0043447) discloses a method of steering data radio bearer traffic to a WLAN.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        July 22, 2022